Title: From James Madison to James Monroe, 11 July 1806
From: Madison, James
To: Monroe, James,Pinkney, William



Gentlemen
Department of State 11 July 1806

The enclosed papers, respecting the practices of British traders with the Indians, to instigate them against the United States, were received through General Wilkinson.  They exemplify so strikingly the inconvenience of the intercourse with the Indians as it is now established by the treaty, that I have thought them a necessary supplement to my letter of the 30 May last.  I have the honor to be, Gentlemen, with very great respect, Your most obed. servt.

James Madison

